DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are currently pending in application 15/600,846.  All Claims are examined below.

Allowable Subject Matter
The indicated allowable subject matter of claim 7 is withdrawn in view of the newly discovered reference(s) to Meyer et al. (US 2005/0182722 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-20 is/are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  
While the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are  “significantly more” than an abstract idea (Step 2).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 is/are directed to data-driven threat analysis and user advising; specifically, the independent claims recite the following elements: receiving a plurality of information feeds; analyzing information from the plurality of information feeds according to a rule to detect if the rule is triggered for a particular user, the rule associated with at least one of a template or a pattern, the at least one of the template or the pattern used to evaluate whether a threat exists for the particular user; upon detection of the rule being triggered for the particular user, producing an instruction thread that filters the analyzed information from the plurality of information feeds according to the triggered rule by performing a semantic analysis of the analyzed information to determine what information is relevant to the triggered rule; -5-4827-3516-2305.2Atty. Dkt. No. C-CTO-00041-US-1 (116048-0336)producing an instruction thread that continually analyzes the filtered information from the plurality of information feeds to produce operational decisions based on the plurality of information feeds; and detecting, during the continual analysis, a change in a risk of the threat according to the triggered rule.
The claimed elements are equivalent to the enumerated abstract idea grouping in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: Certain methods of organizing human activity (managing relationships or interactions between people (including social activities, teaching, and following rules or instructions); and advertising, marketing and sales activities or behaviors), and Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)).  
This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application.  The claim is directed to an abstract idea with additional generic computer elements, because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add significantly more (also known as an “inventive concept”) to the exception. The additional limitations include only the recitation of generic computer structure (i.e. a processor to execute instructions to perform the method), which serves to perform generic computer functions (receiving, processing, storing, and transmitting/ displaying data).  The claimed computer functions are well-understood and conventional activities known in the art, because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The claimed limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Furthermore, the dependent claims have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  The claims recite additional limitations of " detecting, by the one or more computing systems, changes in the plurality of information feeds; comparing, by the one or more computing systems, the changes to an initial analysis; evaluating, by the one or more computing systems, the changes with respect to the triggered rule; generating, by the one or more computing systems, a list of most probable decisions according to triggered rule; and producing, by the one or more computing systems, messages having embedded executable instructions to access an external system as a link to the external system that is a travel planning system,” and “collecting, by the one or more computing systems, the plurality of information feeds from a plurality of sources; and executing, by the one or more computing systems, the rule to continually analyze the information collected from the plurality of information feeds,” to gather, process, and save and transmit data, based on predetermined rules and characteristics.  The additional limitations are simply generic computer (i.e. processor, application server, and network) functionality, claimed to perform the basic computer functions of: obtaining data, processing data, and transmitting data - through the program that enables the steps of the claimed invention. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The dependent claims do not amount to significantly more than the abstract idea itself.  The dependent claims are further not integrated into a practical application, because the combination of additional elements fails to integrate the judicial exception into a practical application. Accordingly, the claim is not patent eligible.  See Alice, 134 S.Ct. at 2357 (explaining that "`[s]imply appending conventional steps, specified at a high level of generality,' was not `enough' to supply an `inventive concept'" (emphasis in original) (quoting Mayo, 132 S.Ct. at 1300, 1297, 1294)); id. at 2358 ("limiting the use of an abstract idea `to a particular technological environment'" is "not enough for patent eligibility") (quoting Bilski, 561 U.S. at 610-11, 130 S.Ct. 3218); CyberSource, 654 F.3d at 1370 ("mere [data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory") (alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed.Cir.1989)).
Moreover, claims to an apparatus are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  The statement that the method is performed by computer does not satisfy the test of "inventive concept." Alice, 134 S.Ct. at 2360.
Finally, the specification fails to describe any sort of new technology (computer, database, sever), and claimed system, method, and apparatus are not directed to a specific improvement to computer functionality/technology.  Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.

Claim Rejections - 35 USC § 102




14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

16.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meyer et al. (US 2005/0182722 A1).
17.	As per independent Claims 1, 11, and 15, Meyer discloses system, method, and programmed apparatus comprising: 
receiving a plurality of information feeds (See at least, Abstract and Para 0008-0010, receiving intelligence source data or information source data; Para 0067-0068, “An "information source" as used herein can be any electronic, written, verbal or other source from which data can be derived.”; See also Para 0200, “The travel intelligence source(s) 401 may include the CIS 51 and CAAS 71, or the intelligence or information associated with the CIS 51 and CAAS 71, as described herein. For example, the travel intelligence source(s) 401 may include a notification of an event or evolving security situation that creates an increased risk for nearby assets.”); 
analyzing information from the plurality of information feeds according to a rule to detect if the rule is triggered for a particular user, the rule associated with at least one of a template or a pattern, the at least one of the template or the pattern used to evaluate whether a threat exists for the particular user, the rule associated with at least one of a template or a pattern, the at least one of the template or the pattern used to evaluate whether a threat exists for the particular user (Para 0015-0016, “…receiving travel intelligence from at least one travel intelligence source, receiving asset information from at least one asset information source, and generating a risk assessment report based on the travel intelligence and the asset information.”; Para 0071; Para 0183-0192, Information System Segment (ISS); See also Para 0200-0201, and 0211-0214); 
upon detection of the rule being triggered for the particular user, produce an instruction thread that filters the analyzed information from the plurality of information feeds according to the triggered rule by performing a semantic analysis of the analyzed information to determine what information is relevant to the triggered rule (See at least, Para 0183-0192, “The filter pipe applies semantics to incoming signals based on meta data associated with them. If this approach is unsuccessful, semantic application can be attempted based on content. Feature extraction can next be performed to ensure that any semantic application considers multi-semantic issues.” And ; See also 0195-0198 and 0211-0214);
produce an instruction thread that continually analyzes the filtered information from the plurality of information feeds to produce operational decisions based on the plurality of information feeds (See at least, Para 0010-0011, “a global operations center, which continuously collects, analyzes, and processes information pertaining to travel from at least one information source “; Para 0183-0192);  
detect during the continual analysis (Para 0010-0011, “…a global operations center, which continuously collects, analyzes, and processes information pertaining to travel from at least one information source…”; Para 0185, “Standard content feeds for his/her domain are substantially continuously being examined, as is existing content in the CRS (91).”; ) a change in a risk of the threat according to the triggered rule (See at least, Para 0198); 
produce a response message based on the change; and -4-4827-3516-2305.2Atty. Dkt. No. C-CTO-00041-US-1 (116048-0336)send the response message as an alert to a system or a device of a user (Para 0067-0068,  0071; and Para 0198, “In the third phase, this content is then assembled into a TIR and delivered to the traveler. The traveler can then print and/or download the TIR. At any point up to 30 days after his return the traveler can also pull up the report online and view the latest version. If any significant changes occur to the underlying information, the report e-mails the traveler. In addition, if the traveler has purchased a separate wireless alert product, the traveler can be notified on his wireless platform.”; Para 0214, “The risk assessment report 404 may be output to the user, for example, via hardcopy printout, computer terminal display, or mobile device display such as a Liquid Crystal Display (LCD).”).
As per Claims 2, 12, 13, and 17, Meyer discloses wherein the computing system is further configured to: collect the plurality of information feeds from a plurality of sources; and execute the rule to continually analyze the information collected from the plurality of information feeds (See at least Para 0010-0011).
As per Claims 3 and 18, Meyer discloses wherein the computing system further includes a thread scheduler that schedules execution of the instruction thread that filters the analyzed information and the instruction thread that analyzes the received information, and further comprises: a query thread that sends queries to information sources for information pertaining to the rule being evaluated for the particular user (See at least, Para 0183-0192).
As per Claims 4, 5, 14, 16, and 20, Meyer discloses detecting changes in the plurality of information feeds; compare the changes to an initial analysis; evaluate the changes with respect to the triggered rule; generate a list of most probable decisions according to the triggered rule; and produce messages having embedded executable instructions to access an external system as a link to the external system that is a travel planning system  (See at least, Para 0198, 0209, and 0228).
As per Claim 6, Meyer discloses wherein the embedded executable instructions are a link to the external system that is a travel planning system (See at least, Para 0008-0010, 0015, and 0067-0069)
As per Claim 7, Meyer discloses wherein the system is further configured to: identify a first new information source and a second new information source based on a set of known information sources associated with the plurality of information feeds; classify the first new information source and the second new information source based on a value of information provided by the first new information source and the second new information source; and sample information from the first new information source more frequently than the second new information source in response to determining that the first new information source is associated with a higher classification than the second new information source (See at least Para 0226-0228, All information sources are initially “new” as identified/used in system/method).
As per Claim 8, Meyer discloses wherein a request to determine conditions at a location is received to initiate processing (See at least Para 0071-0073).
As per Claims 9 and 19, Meyer discloses produce response message based on the detected change; and send the response message as an alert to a system or a device of a user (See at least Para 0071-0073 and 0085).
As per Claim 10, Meyer discloses wherein the rule is a formal rule that is triggered by a value exceeding a preset threshold value (See at least Para 0211-0215, Analysis engine, i.e threshold value is User location or location boundary, and value trigging the rule is the travel intelligence geo code correlating with the location/ boundary).

Response to Arguments

























Applicant's arguments filed on 12/3/2020, with respect to Claims 1-6 and 8-20, have been considered but are moot, based on the new grounds of rejection.  The rejection will remain as NON-FINAL, based on the rejection above. 
			
Conclusion


























Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 26, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629